Exhibit 10.2
 


BONDS.COM GROUP, INC.


2006 EQUITY PLAN


(formerly the 2006 Equity Plan of Bonds Financial, Inc. adopted on August 15,
2006)


NOTICE OF NON STATUTORY STOCK OPTION GRANT




[Name of Grantee]
[Address]


You have been granted an option to purchase Common Stock of Bonds.com Group,
Inc., a Delaware corporation (the “Company”), as follows.  Any terms not defined
in this Notice shall have the definitions set forth in the attached Stock Option
Agreement or the Company’s 2006 Equity Plan.
 
 
Board Approval Date:
 

 
 
Date of Grant (Later of Board
Approval Date or Commencement
of Employment/Consulting):
 

 
 
Exercise Price per Share:
$

 
 
Total Number of Shares Granted:
$

 
 
Total Exercise Price:
$

 
 
Type of Option:
Non Statutory Stock Option

 
 
Expiration Date:
 

 
 
First Vest Date:
 

 
 
Vesting/Exercise Schedule:
So long as your Continuous Service Status continues, the Shares underlying this
Option shall vest and become exercisable in accordance with the following
schedule: [_________]

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Termination Period:
This Option may be exercised for 90 days after termination of Continuous Service
Status, except as set out in Section 5 of the Stock Option Agreement (but in no
event later than the Expiration Date). Optionee is responsible for keeping track
of these exercise periods following termination for any reason of his or her
service relationship with the Company.  The Company will not provide further
notice of such periods.

 
 
Transferability:
This Option may not be transferred.

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Bonds.com Group, Inc. 2006 Equity Plan and the Stock
Option Agreement, both of which are attached and made a part of this document.
 
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.
 

  THE COMPANY           BONDS.COM GROUP, INC.           
 
By:
/s/      (Signature)       Name:        Title:           

 

  OPTIONEE:           [__________]           
 
                           


 
 

--------------------------------------------------------------------------------

 

BONDS.COM GROUP, INC.


2006 EQUITY PLAN


STOCK OPTION AGREEMENT




1.           Grant of Option.  Bonds.com Group, Inc., a Delaware corporation
(the “Company”), hereby grants to the Optionee identified in the Notice of Non
Statutory Stock Option Grant that this Agreement is attached (the “Notice”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice, at the exercise price per Share set
forth in the Notice (the “Exercise Price”) subject to the terms, definitions and
provisions of the Bonds.com Group, Inc. 2006 Equity Plan (the “Plan”) adopted by
the Company, which is incorporated in this Agreement by reference. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Plan.
 
2.           Designation of Option.  This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent the Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.
 
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 10 of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           This Option may only be exercised with respect to Shares that
already Vested as of the date of such exercise.
 
(iii)           This Option may not be exercised more than once in any six month
period, without the consent of the Company.
 
(iv)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           In no event may this Option be exercised after the Expiration Date
of the Option as set forth in the Notice.
 
(vi)           If requested by the Company, the exercise of this Option shall be
conditioned upon and subject to the receipt by the Company of an executed
signature page to the Company’s Stockholder’s Agreement, if any.
 
(b)           Method of Exercise.
 
(i)           This Option shall be exercisable by execution and delivery of a
written notice approved for such purpose by the Company which shall state
Optionee’s election to exercise the Option, the number of Shares in respect of
which the Option is being exercised, and such other representations and
agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan.  Such
written notice shall be signed by Optionee and shall be delivered to the Company
by such means as are determined by the Plan Administrator in its discretion to
constitute adequate delivery.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised upon
receipt by the Company of such written notice accompanied by the Exercise Price.
 
(ii)           As a condition to the exercise of this Option and as further set
forth in Section 12 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the vesting or exercise of the Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of the Option unless such
issuance or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board.  As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
 
4.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of
Optionee:
 
(a)           cash or check;
 
(b)           cancellation of indebtedness;
 
(c)           prior to the date, if any, upon which the Common Stock becomes a
Listed Security, by surrender of other shares of Common Stock of the Company
that have an aggregate Fair Market Value on the date of surrender equal to the
Exercise Price of the Shares as to which the Option is being exercised.  In the
case of shares acquired directly or indirectly from the Company, such shares
must have been owned by Optionee for more than six (6) months on the date of
surrender (or such other period of time as is necessary to avoid the Company’s
incurring adverse accounting charges); or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           following the date, if any, upon which the Common Stock is a
Listed Security, and if the Company is at such time permitting “same day sale”
cashless brokered exercises, delivery of a properly executed exercise notice
together with irrevocable instructions to a broker participating in such
cashless brokered exercise program to deliver promptly to the Company the amount
required to pay the exercise price (and applicable withholding taxes).
 
5.           Termination of Relationship.  Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the Option only as set forth in the Notice and this
Section 5.  To the extent that Optionee is not entitled to exercise this Option
as of the Termination Date, or if Optionee does not exercise this Option within
the Termination Period set forth in the Notice or the termination periods set
forth below, the Option shall terminate in its entirety.  In no event, may any
Option be exercised after the Expiration Date of the Option as set forth in the
Notice.
 
(a)           Termination.  In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death or for
Cause (as defined in the Plan), Optionee may, to the extent Optionee is vested
in the Option Shares at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set forth in the Notice.
 
(b)           Other Terminations.  In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
 
(i)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, but only within six months from the Termination Date,
exercise this Option to the extent Optionee was vested in the Option Shares as
of such Termination Date.
 
(ii)           Death of Optionee.  In the event of the death of Optionee (a)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (b) within thirty (30) days after Optionee’s Termination Date,
the Option may be exercised at any time within six months following the date of
death by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.
 
(iii)           Termination for Cause.  In the event Optionee’s Continuous
Service Status is terminated for Cause, the Option shall terminate immediately
upon such termination for Cause as set forth in Section 10(b)(iv) of the
Plan.  In the event Optionee’s employment or consulting relationship with the
Company is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under the Option, including the
right to exercise the Option, shall be suspended during the investigation
period, also as set forth in Section 10(b)(iv) of the Plan.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her.  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
 
7.           Tax Consequences.  THE OPTIONEE HEREBY ACKNOWLEDGES THAT THE
ISSUANCE AND EXERCISE OF THIS OPTION MAY HAVE TAX CONSEQUENCES TO THE OPTIONEE
AND THAT ANY AND ALL SUCH TAX CONSEQUENCES ARE THE SOLE RESPONSIBILITY OF THE
OPTIONEE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE ACCEPTING AND/OR
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
(a)           Incentive Stock Option.
 
(i)           Tax Treatment upon Exercise and Sale of Shares.  If this Option
qualifies as an Incentive Stock Option, there will be no regular federal income
tax liability upon the exercise of the Option, although the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price will be treated as an adjustment to the alternative minimum tax for
federal tax purposes and may subject Optionee to the alternative minimum tax in
the year of exercise.  If Shares issued upon exercise of an Incentive Stock
Option are held for at least one year after exercise and are disposed of at
least two years after the Option grant date, any gain realized on disposition of
the Shares will also be treated as long-term capital gain for federal income tax
purposes.  If Shares issued upon exercise of an Incentive Stock Option are
disposed of within such one-year period or within two years after the Option
grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the fair market
value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.
 
(ii)           Notice of Disqualifying Dispositions.  With respect to any Shares
issued upon exercise of an Incentive Stock Option, if Optionee sells or
otherwise disposes of such Shares on or before the later of (i) the date two
years after the Option grant date, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition.  Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.
 
(b)           Nonstatutory Stock Option.  If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal (and state) income tax
liability upon the exercise of the Option. Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the fair market value of the Shares on the date of exercise
over the Exercise Price.  If Optionee is an Employee, the Company will be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  If Shares issued upon exercise of
a Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.
 
8.           Lock-Up Agreement.  In connection with the initial public offering
of the Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Option.  In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.  The Option, including the Plan, constitutes the entire agreement
between Optionee and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.
 




[Signature Page Follows]

 
- 5 -

--------------------------------------------------------------------------------

 



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 
 

  THE COMPANY           BONDS.COM GROUP, INC.           
 
By:
/s/      (Signature)       Name:        Title:           

 

  OPTIONEE:           [__________]           
 
                           

- 6 -


--------------------------------------------------------------------------------